In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
CHRISTOPHER JONES,                   *
                                     *      No. 12-466V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: August 7, 2015
                                     *
SECRETARY OF HEALTH                  *      Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                  *      chronic inflammatory demyelinating
                                     *      polyneuropathy (“CIDP”).
                  Respondent.        *
****************** ** *
Mark Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for
petitioner;
Jennifer Reynaud, United States Dep’t of Justice, Washington, DC, for respondent.
                              UNPUBLISHED DECISION1

       On August 3, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Christopher Jones on July 25, 2012. In his
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on September 30, 2010, caused him to suffer chronic inflammatory
demyelinating polyneuropathy (“CIDP”). Petitioner further alleges that he
experienced residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

      Respondent denies that the flu vaccine caused petitioner to suffer from
CIDP, or any other injury, and denies that his current disabilities are sequelae of a
vaccine-related injury.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein:

        a. A lump sum of $1,550,996.29, which amount represents
           compensation for first year life care expenses ($114,671.96); lost
           earnings ($1,189,127.22); pain and suffering ($240,000.00); and past
           unreimbursable expenses ($7,197.11) in the form of a check payable
           to petitioner, Christopher Jones; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the stipulation attached hereto as “Appendix A,”
           paid to the life insurance company from which the annuity will be
           purchased (the "Life Insurance Company").2

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-466V according to this decision
and the attached stipulation.3

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


        2
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:
            a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.
        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 1 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 2 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 3 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 4 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 5 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 6 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 7 of 8
Case 1:12-vv-00466-UNJ Document 68 Filed 08/03/15 Page 8 of 8